 RUSSELL STOVER CANDIES, INC.441Russell Stover Candies,Inc.andBakery and Confec-tioneryWorkers International Union of America,Local UnionNo. 72, AFL-CIO-CLC. Cases 27-CA-4163 and 27-RC-4748November 7, 1975DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOOn April 9, 1975, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supportingbriefs, and Respondent filed a brief in support of theAdministrative Law Judge's Decision and an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.Respondent is engaged in the manufacture and saleof candy at five plants. This case concerns Respon-dent'sMontrose, Colorado, plant, which openedabout December 1, 1973.The Union began an organizational campaign attheMontrose plant in early 1974 and on'March 25,1974, filed a representation petition which resulted inan election, held on June 14, which it lost.The Administrative Law Judge recommended thatthe complaint be dismissed in its entirety and theobjections to the election be overruled. We find meritin a substantial number of the exceptions to theAdministrative Law Judge's Decision filed by theGeneral Counsel and the Charging Party. In revers-ing certain findings of the Administrative Law Judge,we have found it necessary not only to reverse someof his legal conclusions but also to reject some of hiscredibility findings. It is well established that theBoard is very reluctant to overturn the credibilityfindings of an Administrative Law Judge.StandardDry Wall Products,91 NLRB 544 (1950). However,in certain matters herein and as set out below, wehave concluded that a clear preponderance of all therelevant evidence establishes that the AdministrativeLaw Judge's credibility resolutions were incorrectand without proper support in the record. According-ly, in these unusual circumstances, we are compelledtomake our own findings of fact and appropriate221 NLRB No. 73conclusions based on substantial evidence in therecord.1.The withholding of wage increases andtelling employees that Respondent could notgive wage increases because of the UnionOn or about April 29, 1974, Respondent changedand increased its wage progression schedule at all itsplants except the Montrose plant. Respondent VicePresidentRolff admitted that the wage increasesgiven at the Marion and Clarksville plants wouldhave been given at Montrose but for the presence ofthe Union. Further, Respondent President Ward toldemployees about the raises at the other plants andinformed employees that the wage progressionchanges were not made at Montrose in order toavoid an appearance of trying to influence theelection.The Administrative Law Judge found that theGeneral Counsel failed to meet his burden of provingthat Respondent withheld wage increases because ofthe union campaign. We disagree. Board cases havemade it clear that an employer, when confronted bya union organizing campaign, must proceed as itwould have done had the union not been conductingits campaign. See, e.g.,Gerbes Super Market, Inc.,213NLRB No. 112 (1974);The Gates Rubber Co., Inc.,182 NLRB 95 (1970). Here, as admitted by Respon-dent's officials, employees at Montrose would havereceived an improved wage progression scale but forthe presence of the Union and employees were soinformed.Therefore,having altered its normalcourse of action and having withheld a wage benefitbecause of the presence of the Union, Respondentengaged in actions violative of Section 8(a)(1) of theAct. It is no defense for Respondent merely to assertthat it wished to avoid the appearance of trying toinfluence the election. There was no basis forRespondent's assertion, and the Union made it clearto Respondent, prior to the election, that it regardedthe granting of the increase as the proper course. Inthese circumstances, we conclude that Respondentsought to shift to the Union the onus for thewithholding of the increases.Further, regarding employee John Harris, we findthatRespondent withheld his wage increase inviolation of Section 8(a)(1) of the Act. From therecord, it is clear that Harris was due a raise after 120days on the job. While Harris received meritincreases,we find that under Respondent's systemmerit increases are not given in lieu of or insubstitution for an employee's regularly due wageincrease.Also, contrary to the Administrative LawJudge, we find that Harris was told by SupervisorSharon that because of the union activity Respon- 442DECISIONSOF NATIONALLABOR RELATIONS BOARDdent could not give its regular wage increases. Harristestified that Sharon informed him that he could notreceive his increase because of the union activity, andSharon,while not specifically recalling the incident,admitted it might have occurred. In light of Sharon'snot having denied the incident and further in light ofthe general pattern in which employees were told byRespondent's officials that increases could not begiven because of the Union, we find that theconversation, as testified to by Harris, took place. Onthis evidence, we conclude that Respondent withheldfrom Harris a wage increase he would have receivedbut for the union campaign. Respondent's withhold-ing of Harris' wage increase thus violated Section8(a)(1) of the Act.There are numerous similar instances in the recordwhere employees were informed that they were notreceiving raises because of the union campaign.Rolff, in confirming the words in a documentprepared by Respondent after one of its meetingswith employees, admitted that employees were toldthat Respondent was limited by the union campaignin the adjustment of its wage scale. RespondentPresidentWard admittedly told employees thatRespondent had not changed its wage progressionrate as at other plants so as to avoid an appearanceof trying to influence the election. In certaininstances,Respondent asserts that its officials,especiallyPlantManager McKie, told employeesonly that it would be a violation of the law forRespondent to grant wage increases. Respondent'sstatements(even accepting its version of the wordsused in someof the conversations) could only leademployees to assume that the Union stood in the wayof their getting the wage increases, and Respondentdid nothing to dissipate that assumption. According-ly,Respondent's statements were violative of Section8(a)(1) of the Act.See Pacific Southwest Airlines,201NLRB 64 (1973).2.Threats to close the plantThe complaint alleged that Respondent impliedlythreatened to close the plant.We cannot agree withtheAdministrativeLaw Judge'sconclusion thatRespondent did not impliedly threaten to close itsplant and engaged only in lawful free comment.During the preelection campaign,Respondent, innumerous communications to employees,stated thatother candy plants had closed after being organizedby a union.In his speechof May 30, Rolff toldemployees:There are only two instances where unions weresuccessful in organizing the Russell Stover em-ployees.One was in our KansasCity,Missouriplant which is now closed and the other was agroup of truck drivers based in our Kansas Cityshopping center. The experience of the truckdrivers is interesting. They voted for the Team-stersUnion and after lengthy negotiations thecontract was agreed upon. Long before the end ofthe contract, the employees were dissatisfied withthe union, but they were stuck until the contractcame to an end. At the earliest opportunity nearthe end of the contract, the employees filed foranother election and they voted the Teamstersout.Thereafter, in a letter to employees dated June 5,Respondent stated, in part, as follows:We also understand that the Union claims to bean expert in the candy business. What we wouldlike to know is, experts in what? Were theyexperts in Kansas City? Were they experts at Loftcandies and Barracini candies, which we under-stand are virtually out of business, and how aboutall the other candy plants that had one union oranother and are now closed, such as: The GeorgeZieglerCompany in Milwaukee,Wisconsin;MacFarland's,Oakland,California;SafewayStoresCandy Division, San Jose, California;Fanny Farmer Candy Company, Cambridge,Mass. plant; Fanny Farmer Candy Company,Minneapolis,Minn. plant;Howard JohnsonCandyDivision,Boston,Mass.;HollywoodBrands Candy Division, Sulphur Springs, Texas;Foramir Candy Corp., New York, N. Y., MarthaWashington Kitchens, Inc., Chicago, Illinois; andthe Andes Candy Inc., Chicago, Illinois.We are not saying that these plants closed simplybecause they had a union, but the facts are theydid close.Unions may be experts all right-perhaps experts in organizing, and making prom-ises and in getting part of your pay check, buttheir record does not show they are experts inkeeping candy plants open.Rolff testified that after his speech of May 30 andin response to an employee's question he stated asfollows:"The Kansas City plant was not closedbecause it formed a union. The plant was in a poordowntown location, with outdated equipment and itwas no longer profitable." However, the employee'squestionmakes it obvious that Rolff's speechgenerated fears of plant closure among the employ-ees.Furthermore, regardless of whether we were tofind that Rolff s statement cured the implied threatto close the plant in his speech of May 30, it is clearthere was no disavowal of the implied threat of plantclosure in Respondent's June 5 letter. In a context ofan organizing campaign where numerous violationsof Section 8(a)(1) occurred and where the Respon- RUSSELL STOVER CANDIES, INC.443dentwas admittedly aware of rumors of plantclosure,w;, conclude that Respondent's statementsmade in its June 5 letter did encompass impliedthreats to close the plant should the employeeschoose the Union and that Respondent made thelikelihood of plant closure a recurrent theme of itsantiunion campaign.'An employer is free to communicate to hisemployees any of his general views about unioniza-tion or his views about a particular union, so long asthe communications do not contain a threat ofreprisalor force or promise of benefit. However,under the circumstances in this case, Respondent'sstatements were not predictions carefully phrased onthe basis of objective fact but rather were not-so-subtle threats that unionization would lead to plantclosure. See, e.g.,Components, Inc,197 NLRB 163(1972).Accordingly,we find that Respondent'sreferences in the course of its antiunion campaignrelating to possible plant closure violated Section8(a)(1) of the Act.3.Interrogating employees concerning theirunion activities and viewsEight employees testified as to their preemploy-ment interviewsconducted by Respondent and as tothequestionsand statementsmade therein byRespondent Personnel Director Setzer. The Adminis-trative Law Judge rejected the testimony of seven ofthese witnesses(though, in fact, the testimony of theseven wasconsistent with that of the eighth) and, ineffect,must have concluded that the testimony ofthese witnesseswas totally contrived. In light of theevidence clearly preponderating in favor of thetestimony of these witnesses and further in view oftheAdministrative Law Judge's unwarranted reli-ance on mattersnot in evidence in making hiscredibility resolution on thisissue,we are compelledto reverse his findings. The Board, although reluctantto overturn any credibility finding of an Administra-tive Law Judge, has the responsibility under Section10(c) to make appropriate determinations of fact,and we cannot rely on an Administrative LawJudge's findings when they are clearly erroneous andimproperly based on matters not before us.The Administrative Law Judge concluded thatRespondent could not have made use of its"welcome pamphlet" before March 20, 1974, andtherefore concluded that the testimony of PersonneliThus in another speech to employees Rolif told themWe had a miserable experience with the union in our former KansasCityplantWe know the problems about trying to operate with aunion-things that cost us money,cost us production and make it moredifficult to sell our product at a competitive puce-but things thatdidn't put onepenny into the pockets of our Kansas City employeesDirector Setzer should be credited and the testimonyof seven other witnesses, testifying contrary to Setzer,discredited.The "welcome pamphlet" contains asection in which is stated Respondent's opposition tolabor organizationsEight witnesses, in substance,testified that during their preemployment interviews,Setzer referred them to Respondent's statementabout unions and solicited their views about unionsand Respondent's position on unions. ConcludingthatRespondent did not use its welcome pamphletbeforeMarch 20, 1974, the Administrative LawJudge discredited the testimony of the seven witness-eswhose interviews took place prior to March 20,1974.The Administrative Law Judge based hiscredibility resolution as to use of the pamphlet on afinding that a notation on the back of the welcomepamphlet indicated it was punted in December 1973and on a receiving department invoice allegedlyshowing that the first shipment of the pamphlets wasreceived at the Montrose plant in March 1974.However,we note that Respondent offered noinvoice as evidence and no such document wasreceived into evidence. Accordingly, we cannot relyon any invoice as supporting the Administrative LawJudge's credibility resolution. Further, the fact thatthe document was printed in December 1973 is notinconsistent with the testimony of the seven witnessesdiscredited by the Administrative Law Judge. Also,we find it significant that a virtually identicalpamphlet was punted for Respondent in July 1973.The Administrative Law Judge credited Setzer'stestimony that the earlier pamphlet was not distribut-ed to employees and stated, "the General Counseldid not refute this by producing any bookletsdistributed prior toMarch 1974 containing a July1973 printing imprint."We cannot agree with the Administrative LawJudge's evaluation of the evidence. The documentaryand objective evidence does not support Setzer'stestimony. Certainly, the testimony of seven witness-es and their ability to identify the welcome pamphletstrongly supports the conclusion that some pamphletwas used by Respondent as early as December 1973and refutes Respondent's contention that March 20,1974, was the initial date for using any pamphlet. Incontrast to the compelling evidence adduced by theGeneral Counsel, we note that Setzer's testimony inthis regard is suspect.When the Board investigatorinterviewed Setzer and took his statement, Setzer, indescribing Respondent's interview process and book-These arereasons why we are opposed to a union and these are some ofthe reasonswhy weare in Montrose,Colorado todayAnd in a letter to employees dated June11, 1974Remember, it isyourJob that maybe affected by having a union in thisplant-and it isyourfamilythat is dependent upon yourpaycheck 444DECISIONSOF NATIONALLABOR RELATIONS BOARDlet,made no mention of there being two differentbooklets or that no booklet was distributed prior toMarch 20, 1974.Finally,we note that the testimony of the sevenwitnessesdiscredited by the Administrative LawJudge is remarkably similar to that of employeeJackson, credited by the Administrative Law Judge.Jackson testified, and Setzer admitted, as to her, thathe, in the preemployment interview, showed employ-ee Jackson the welcome pamphlet, invited herattentiontoRespondent's statement regardingunionism, and then asked if she had any questions.Based on the above and our careful review of therecord, we find that Respondent did make use of itswelcome booklet prior to March 20, 1974, and thatRespondent in its preemployment interviews ofemployeesHarris,Baca,Latta,Sparr,Godsey,Suchor, Bergerello, and Jackson solicited their viewsconcerning union representation and Respondent'sviews on union representation.2The Board has held that questions concerningunion preference, in the context of ajob applicationinterview,are inherently coercive even withoutaccompanying threats and are therefore violative ofSection 8(a)(1) of the Act. See,e.g.,Bendix-Westing-house Automotive Air Brake Co.,161NLRB 789(1966).We note that Respondent's preemploymentinterviews of employees Bergerello and Jackson tookplace at a time when Respondent was aware of aunion organizational campaign. Setzer admitted thathe became aware of union activity about the middleof February 1974, and Bergerello's interview tookplace in March 1974 and Jackson's in April 1974.Respondent contends that its employment interviewswere fully lawful because its personnel director didnot direct the employees' attention to the part of thewelcome pamphlet containing the Company's posi-tion concerning a labor organization until after hehad indicated that the employee would be hired. TheBoard has held that company interrogations, concern-ingunion membership during a job interview arenot made lawful by the applicants being subsequent-ly hired. Here, where Respondent was soliciting theapplicants' union preference prior to their beginningwork and soliciting such views in the context of aunion campaign, we must conclude that Respon-dent's interrogations did tend to interfere with,coerce, and intimidate employees in their right toengage in union activities under Section 8(a)(1).2Though the employment interviews of Harris, Baca, Latta, and Spantookplace outsidethe 10(b) period and are thus not a proper basis forfinding violations of the Act, we nonetheless shall consider the testimony ofthesefour witnesses as proper background evidence explaining later eventsand establishingthe patterns of Respondent's proceduresRespondent also contends that the interviews of employees Godsey andSuchor were also outside of the 10(b) period because prior to the issuance ofthe complaint no formal allegation had been made regarding unlawfulRespondent also notes that Jackson admittedly wastold by Setzer that he could not influence her vote inany upcoming union election. However, we find thatSetzer's statement did not cure the unlawfulness ofhis solicitation of Jackson's views coupled with hisown statement that unions cause trouble. In thecircumstances of this case, we conclude that Setzer'sconduct in his preemployment interviews of employ-ees Bergerello and Jackson restrained employees inthe exercise of their protected rights and violatedSection 8(a)(1) of the Act.The ObjectionsBased on our findings herein,we shall sustainPetitioner'sObjections 7, 8, and 9 and set aside theelection conductedin Case 27-RC-4748 onJune 17,1974.We shall remand the case to the RegionalDirector for Region 27 to conduct a new electionwhen he deems the circumstances permit a freechoice of a bargaining representative.THE REMEDYWe have found, contrary to the AdministrativeLaw Judge, that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of theAct. It is necessary, in order to effectuate thepurposes of the Act, that Respondent be ordered tocease and desist from engaging in such unlawfulactivity.Having found that Respondent unlawfully with-held wage increases because of the union campaign,we shall order it to pay its employees such increasesretroactively,with interest at 6 percent per annum,computed as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).The General Counsel, in addition to requesting theusual remedies, requests the extraordinary remedy oforderingRespondent PresidentWard to sign theBoard's notice and to read personally any noticeissued in this case at assembled meetings where allemployees can be informed of the outcome of theseproceedings. Based on our findings herein, we findthat the circumstances are not sufficient to warrantthe extraordinary remedy requested by the GeneralCounsel and we accordingly deny it.interrogations of employeesWe need not pass on Respondent's contentionbecause our finding herein may properly be based on the employmentinterviews of Bergerello and Jackson which were clearly within the 10(b)period In any event, we may view the Godsey and Suchor testimony asproper background explaining later events and establishing the pattern ofRespondent's procedures Any findings based on the interviews of Godseyand Suchor would be cumulative and unnecessary RUSSELL STOVER CANDIES, INC.445CONCLUSIONS OF LAW1.Respondent is engaged in commerce and theUnion is a labor organization, all within the meaningof the Act.2.By telling employees that the Company couldnot give wage increases because of the unioncampaign and by withholding wage increases fromemployees because of the union campaign, Respon-dent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.3.By threatening to close the plant if theemployees selected the Union as their collective-bargaining representative,Respondent engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By interrogating employees during preemploy-ment interviews concerning their union preferencesand views, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Russell Stover Candies, Inc., Montrose, Colorado, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Telling employees that Respondent cannot givewage increases because of the Union and withhold-ing wage increases from employees because of theunion campaign.(b) Threatening to close the plant if the employeesselect the Union as their collective-bargaining repre-sentative.(c) Interrogating employees concerning their unionpreferences and views.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Pay to employees at the Montrose, Colorado,plant, with 6 percent interest, the wage increases theywould have received in April 1974 but which werewithheld because of the union campaign; and pay toJohn Harris, with 6 percent interest, the raise thatwas withheld because of the union campaign.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Montrose, Colorado, plant copies ofthe attached notice marked "Appendix." 3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 27, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 27, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS ALSO ORDERED that those portions of thecomplaint found to be without merit are herebydismissed.IT IS FURTHER ORDERED that the election conductedinCase 27-RC-4748 on June 17, 1974, be, and ithereby is, set aside, and that said case be, and ithereby is, remanded to the Regional Director forRegion 27 to conduct a new election when he deemsthe circumstances permit a free choice of a bargain-ing representative.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Coui t of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL pay to all employees at our Montrose,Colorado, plant the wage increases we withheldfrom them in April 1974, with 6 percent interest.WE WILL pay to John Harris the wage increasewe withheld from him in April 1974, with 6percent interest.WE WILL NOT withhold wage increases grantedat our other plants from our employees at ourMontrose,Colorado, plant because of unionactivities.WE WILL NOT tell employees that we cannotgive planned wage increases because of unionactivity. 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOTthreaten to close our Montrose,Colorado,plant should our employees select aunion as their bargaining representative.WE WILL NOT during preemployment interviewssolicit the views or preferences of prospectiveemployees as to labor organizations.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act.You are free to become or remain members ofBakery and ConfectioneryWorkersInternationalUnion of America,Local UnionNo. 72, AFL-CIO-CLC, or anyother labor organization.RUSSELL STOVER,CANDIES, INC.DECISIONments if the employees did not select the Union as theircollective-bargaining representative; (5) telling employeesthe Company could not give wage increases because of theUnion; and (6) withholding wage increases from employ-ees during the preelection campaign.The Company denied committing the acts alleged, anyviolation of the Act, or any misconduct affecting theelection.The issues are whether the Company committed thealleged acts and, if so, whether by such commission theCompany violated the Act and committed misconductsufficient to warrant setting aside the election.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses, and argue and file briefs.Briefs have been received from the General Counsel andthe Company.Based on my review of the entire record,5 observation ofthe witnesses, perusal of the briefs and research, I enter thefollowing:STATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnOctober 30 and 31 and November 1, 1974,3, I conducted ahearing atMontrose, Colorado,to try issues raised by theUnion's objections to alleged conduct by the Companyaffectingthe election in Case 27-RC-4748 and companionissues raisedby a complaint4 issued on July 30 on the basisof a charge filed on June 17 by the Union.With regard to the representation proceeding, thepetition was filed by the Union on March 25; a notice ofhearing on the petition was issued on April 1; the hearingwas held on April 10; the Decision and Direction ofElection issuedon May 21; the election was held on June17 (the Union lost); on June 18, the Union filed objectionsto the electionbased on alleged employer misconductaffecting the election; on August 13 an order was issueddismissingthe Union's Objections 1, 2, 3, 4, and 6 anddirecting a hearing on Objections 5, 7, 8, and 9.On August 13, as part of the same order, it was directedthat a consolidated hearing be conducted on the latterobjections and theissuesraised by the July 30 complaint,inasmuch asthe same parties and issues were involved.The August 13 order also directed that I resolve anycredibilityissues raisedby the objections, issue fmdings offact thereon, and issue recommendations to the Boardconcerningdisposition of the objections as well as theissuesraised by the complaint.The complaint and objections allege that the Companyviolated Section 8(a)(1) and (3) of the Act by:(1)Interrogating employees concerning their unionmembership, activities and views; (2) requesting employeesto persuade other employees not to support the Union; (3)threateningto close the plant if the employees selected theUnion as their collective-bargaining representative; (4)promisingemployeeswage increasesand other improve-3Read1974 afterall furtherdate references omitting the year4The complaint was amendedon August 13 and October 30 to reflectadditional allegedconduct of the Company violating Section 8(a)(1) of theAct.5The General Counsel's posthearingmotion to correct the transcript -FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findthat at all times pertinent the Company was engaged incommerce in a business affecting commerce and the Unionwas a labor organization, as those terms are defined inSection 2(2), (5), (6), and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICES ANDMISCONDUCTA.BackgroundThe Company for a good number of years has beenengaged -in the manufacture and sale of candy. TheMontrose, Colorado, plant is the newest of its plants,commencing production December 1, 1973. At that timethere were four other plants in operation.Beginning sometime in early 1974, the Union conductedan organizational campaign among the Company's Mont-rose employees which resulted in the filing of the March 25representation petition.As recited heretofore, an Aprilhearing on the representation petition was held-, an orderdirecting an election issued on May 21 and an election washeld on June 14 which resulted in a union loss.The alleged acts on which the complaint and objectionswere based shall be taken upseriatim.B.Virgil G. SetzerThe complaint and objections allege that Virgil G.Setzer6 onDecember 18, 1973, questioned an employeeabout his union views and on December 18, 1973, January8, a date in late January, and April 17 required applicantsby insertingthe name "Sharon" for "Charron" and the name"Godse" for"Godsey," wherever either ofthose names appears-is granted.6AdmittedlytheMontrose plant personnel manager and a supervisorand agentof the Companyacting on itsbehalf at alltimes pertinent RUSSELL STOVER CANDIES, INC.447for employment to read a statement on the last page of acompany booklet, 7 solicited their views concerning unionrepresentation, and only then informed them whether ornot they would be hired.The General Counsel introduced testimony by eightemployees in support of this complaint allegation andelection objection.Employee John Harris testified he was interviewed bySelzer for a job on December 10, 1973; that Selzer handedhim the booklet earlier identified, asked him to read thelast page and, on completion, asked him if he agreed withthe Company's position, and that he replied affirmatively.He testified that Setzer then told him he was hired.Employee Margaret Baca testified she also was interviewedby Selzer on December 10, 1973; Selzer asked her to readthe last page of the booklet and, on completion, asked herif she had 'any questions, and that she replied in thenegative;Selzer then asked her to start work the followingmorning and she agreed. Employee Susann Latta testifiedshe was interviewed by Selzer for employment in earlyDecember 1973; Setzer told her there was a possibility aunion would try to organize the plant, the employees didnot need a union, and then asked her to read the last pageof the booklet, which she did. She testified she subsequent-ly filled out a W-4 form and went to work the next day.Employee Raymond Sparr testified he was interviewed bySetzer on December 17, 1973; Selzer handed him thebooklet and asked him to read the last page; he and Setzerdiscussedunions;he told Selzer he belonged to severalgood unions and unions are needed in some situations;Setzer asked him if he thought a union was needed atStover; and he replied he didn't know, since he had notworked at Stover as yet. Employee Chris Godsey testifiedshe was interviewed by Setzer on December 31, 1973;Selzer asked her to read the last page of the booklet andshe did so; Selzer offered, and she accepted a job prior toreading the booklet, and they discussed the dress code, herwage rate,company policies, etc., prior to her reading thebooklet.Employee Josephine Suchor testified she wasinterviewed by Selzer on about January 7; that Setzerasked her to read the last page of the pamphlet earlieridentified and she did so; Setzer then asked her what shethought about the Company position concerning unionrepresentationand she replied she was interested in a joband not interested in anything about unions; and she wasthen offered (and accepted) a job. On cross-examination,however, she testified she and Selzer discussed her wagerates and working conditions and she accepted his offer ofa jobprior tothe time he asked her to read the booklet.Employee GaryBergerellotestified he was interviewed bySetzer onapproximately March 4; Setzer asked him to readthe last page of the booklet; after he read it, Setzer askedhim if he hadanyquestions; and he replied he did not.Bergerellotestified he was asked to read the bookletafterhe was hired. Employee Yvonne Jackson testified she wasrThe pamphlet was entitled "Introducing Russell Stover Candies", itcontained amessageof welcome from the president, set forth theCompany's policies concerning hours, lunch and rest breaks, attendance,cleanliness,telephone use, first aid, paid holidays and vacations, grouphospitalization, surgical and life insurance coverage, employee discounts,dress requirements, and the Company's position regarding union represen-tation of its employees The latter appeared on the last page.interviewed by Selzer on April 16; in the course of theinterview Selzer handed her the pamphlet earlier identifiedand requested her to read the last page which she did;Selzer asked her if she had any questions, that she repliedshe did not, because she did not know anything aboutunions; Setzer stated unions can and usually do causetrouble; she told Setzer she would probably vote againsttheUnion; and Setzer then told her to come to work thenext day. On cross-examination, Jackson testified she washanded the pamphlet, asked to read the last page anddiscussed itafterSelzer reviewed her employment applica-tion with her, andafterhe reviewed the pay scale for thejob he proposed to hire her for and asked her to accept thejob (which she did). She also testified on cross-examinationthat Setzer informed her a union campaign was in progressand he could not influence how she voted.Setzer testified he followed a uniform procedure ininterviewing each job applicant consisting of a review ofthe information contained in the application, a discussionof the distance between the applicant's home and the plantand the transportation the applicant intended to use, theapplicant's interests,health, etc. He testified that after thispreliminary discussion, he decided if the applicant wasqualified for the available opening and, if so, discussed thejob he proposed to hire the applicant for, the wage scale forthe job, the wage progression for the job, the hours ofemployment, the company practices concerning paidholidays, vacations, health insurance and discounts oncompany products, and then offered the job to theapplicant; if the applicant's answer was affirmative, hethen set a starting date, had the applicant sign a W-4 form,reviewed the dress code, and,afterMarch20,8 gave theemployee the booklet which has been heretofore described.Selzer testified thatafterMarch 20, after hiringanapplicant, he gave each applicant the booklet, asked theapplicant to read the last page, asked the applicant if hehad any questions, and answered any questions raised.Selzer further testified he was not aware of the Union'sorganizational campaign until mid-February and that priorto commencing his practice on and after March 20 ofhanding applicants the booklet after hiring them andasking them to read the last page and then asking if theyhad any questions, he never asked any applicant what hisor her views were concerning unionism, and never statedhis or the Company's views concerning unionism.He alsotestified that afterMarch 20 he confined his comments toasking each applicant to read the last page of the booklet,asking if there were any questions and answering anyquestions asked.Setzer's testimony concerning the initial date of distribu-tion of the booklet is credited. It is supported by the factthe booklet contains a notation on its back showing it wasprinted in December 1973 and the receiving department8Selzer testified the booklet was printed in December1973, delivered tothe plant in March, and distributed on and after March 20 Histestimonywas supportedby a printedlegendon the back of the bookletstating it wasprinted inUnited Statesof America December 1973and a receivingdepartment invoice showing the first shipment of the booklets was receivedat the Montrose plant in March. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDinvoice indicating the first shipment of the December 1973booklets9 was received at the Montrose plant in March.Inasmuch as I have credited Setzer's testimony concern-ing the initial date for distribution of the booklets, Idiscredit the testimony of Harris, Baca, Latta, Span,Godsey, Suchor, and Bergerello to the effect Selzer handedthem a booklet, had them read its last page, and thensolicited their views concerning union, representation; allseven of them testified their employment interviewsoccurred ,prior toMarch 20. In view of their lack ofcredibility in this regard, I further credit Setzer's testimonythat he did not discuss either the applicant's or his viewsconcerning unions and union representation prior toMarch 20 and discredit the Latta, Sparr, and Suchortestimony to the contrary.10 The testimony of Harris, Baca,Latta, and Span is additionally discounted as a basis formaking any findings on this allegation and' objectionbecause each of their employment interviews occurredmorethan6 months prior to the date the charge was filedin this case (see Sec. 10(b) of the Act).With regard to Jackson, Jackson corroborated Setzer'stestimony to his general practice after March 20; he., shetestifiedhe went over the details contained in herapplication,went over the requirements of the job heintended to proffer to her, went over the wage scale andfringe benefits provided by the Company and the hoursand other conditions of employment, and offered her thejobpriorto asking her to read the last page of the bookletsettingout the Company's position regarding unionrepresentation of its employees. She also corroborated histestimony to his general practice after March 20 of askingthe applicant if the applicant had any questions afterperusing the last page of the booklet. I therefore find andconclude that Setzer interviewed Jackson on April 17;reviewed her application with her and related details;decided to hire her; outlined the job he wished to offer her,itswage scale, the Company's fringe benefits and workrequirements; offered her the, job which she accepted;Setzer then handed her the booklet and asked her to readthe last page; she did so; and he then asked her if she hadany questions and she replied that she did not have anyquestionsbecause she did not know anything aboutunions.Jackson also testified that after her statement that shedid not have any questions because she did not knowanything about unions, Setzer stated that unions can anddo cause trouble and informed her a union organizationalcampaign was then in progress; she stated she probablywould vote against the Union; and Setzer stated he couldnot influence how she voted.While Setzer denied generally that he mentioned theunion campaign after he became aware of it (in mid-February) and did not discuss his views concerning union9While a prior booklet was printed in July 1973 and was delivered to theplant in thefall of 1973, Setzer testified it was not distributed because, priorto any distribution, the main office of the Company advised him the dresscode provisions containedin that booklet could be considered discriminato-ry (there were separate and different standards for men and women) andwould haveto be revised before'any booklets could be distributed. Setzertestified he did notdistribute the July 1973 booklet because of such advice(theGeneralCounsel did not refute this by producing any bookletsdistributedprior to March 1974 containing a July 1973 printing imprint).representation thereafter, he also testified his practice afterMarch 20 was to ask employees if they had any questionsafter reading the Company's position concerning unionrepresentation and to answer same.Based upon the mutually corroborative testimony ofSetzer and Jackson on most details, including the question-and-answer format, and based on Jackson's forthrightdemeanor, I find and conclude that after hiring Jacksonand hearing her declaration that she knew nothing aboutunions, he reiterated the company view (contained in thebooklet) that unions could and did cause trouble, informedJackson a union organizational'campaign was in progress,and responded to her volunteered statement she wouldprobably vote against the Union with a disclaimer of anydesire to influence her vote.Ifurther find and conclude that by Jackson's owntestimony, the above exchange occurredafterJackson washired and not, as alleged in the complaint and objection,before hiring; I further fmd and conclude that Setzer didnot solicit Jackson's views concerning union representa-tion, but simply reiterated the Company's views concern-ing union representation and countered Jackson's volun-teered statement of her voting intentions with a disclaimercouched in language which again reiterated the, companyposition stated in the booklet,11 i.e., that the employeeswere free to support or not to support a union of theirchoice.On the basis of all the foregoing, I find and conclude thattheGeneral Counsel failed to prove by credible evidencethe allegations contained in paragraph V(a) and (k) of thecomplaint and related objections and will recommend theybe dismissed and overruled.C.Neil Roo'The complaint and objections allege that on May 30 NeilRolff, the Company's vice president in charge of manufac-turing,12 gave a speech to the employees in which, hethreatened to close the plant if the employees selected theUnion as their collective-bargaining representative andrepeated that threat in a letter to employees dated June 5.The complaint and objections also allege that Rolff onJune 11,and again on June 12,violated the Act andcommitted misconduct warranting the election be set asideby promising an employee a wage increase and otherbenefits if the employees did not select the Union as theircollective-bargaining representative'and by asking anemployee to persuade other employees not to,support theUnion.These allegations shall be taken upseriatim.1.The alleged May 30 threatEmployee John Harris testified he attended a generalemployee meeting called at the plant by the Company onSetzer's testimony that the July 1973 booklet was never distributed iscredited.10As well as Sparr's testimony that Setzer questioned his views aboutunion representation of the Company's employees.11 1 further find that Setzer's comments and the company statements inthe booklet were noncoercive, and privileged within the meaning of Section8(c) of the Act.12An admitted supervisor and agent of the Company acting on its behalfat all times pertinent. RUSSELL STOVER CANDIES, INC.449May 30; the speaker was Neil Rolff; Rolff statedemployees at only one ofthe Company's plants ever choseto be represented by a union and that plant was_ nowclosed. Employee Josephine Suchor testified she recalled ameeting at which it was mentioned that the Company'sKansas City plant went union and subsequently closed.Rolff,Setzer,andMike A. Smith, the Company'scorporate director of personne1,13 confirmed that Rolffaddressed the employees on May 30; the Companyproduced a written statement containing Rolff's remarks atthat meeting (G.C. Exh. 3(a)). Rolff testified he followedthe text of that statement. Setzer testified he attended themeeting with a copy of the statement, followed Rolfl'sspeech as it was given, and confirmed Rolfl's testimonythat he followed its text. The text reads as follows: "Thereare only two instances where unions were successful inorganizingRussell Stover employees. One was in ourKansas City, Missouri plant which is now closed ......Harris also testified that at some point during the speech,Rolff stated he was not implying that the plant closedbecause its employees were represented by a union.The Company produced a memorandum setting forthquestionswhich were asked of Rolff and his answersfollowing theMay 30 speech. Smith * recorded thosequestions and answers (G.C. Exh. 8). The pertinentexchange reads as follows:Q.Did Russell Stover Candies close the KansasCity plant because it got a union?A.The Kansas City plant was not closed because itformed a union. The plant was in a poor downtownlocation, with outdated equipment and it was no longerprofitable.On the basis of the foregoing, I find that on May 30 NeilRolff, in a speech to assembled employees, stated in one ofthe instances where a company `plant was organized, theplant in question subsequently closed and that it closed,not because its employees were represented by a union, butbecause the plant was no longer profitable.I fmd and conclude that by such statement Rolff did notthreaten to close the Montrose plant if the employeesselected the Union as their collective-bargaining represent-ative and neither violated Section 8(a)(1) of the Act norcommitted any misconduct warranting the setting aside theelection. I shall recommend those portions of the 'com-plaint (paragraph V(b)) and objections so alleging bedismissed and overruled.2.The alleged June 5 threatThe General Counsel relies on a company letter datedJune 5 addressed to the employees to support thiscomplaint allegation and objection.The pertinent portions of the letter (G.C. Exh. 2(b)) readas follows:13Admittedly a supervisor and agentof the Companyacting on itsbehalf at all times pertinent.14 It was company policy to grant automatic 10-cent increases 120working days(6 months) after employment15The m,mmum wage laws went to a minimum wage of $2 in the springWe also understand that the Union claims to be anexpert in the candy business. What we would like toknow is, experts in what? Were they experts in KansasCity?Were they experts at Loft Candies and BarraciniCandies,which we understand are virtually out ofbusiness, and how about all of the other candy plantsthat had one union or another and are now closed, suchas:The George Ziegler Company m Milwaukee,Wisconsin;McFarland's, Oakland, California; Safe-way Stores Candy Division, San Jose, California;Fannie Farmer Candy Company, Cambridge, Massa-chusettsplant;Fannie Farmer Candy Company,Minneapolis, Minnesota plant; Howard Johnson Can-dyDivision,Boston,Massachusetts;HollywoodBrands Candy Division, Sulphur Springs; Texas; FloraMir Candy Corporation, New York, New York;Martha Washington Kitchens, Incorporated, Chicago,Illinois; and the Andes Candies, Inc., Chicago, Illinois.We are not saying that these plants closed simplybecause they had a union, but the facts are they didclose.Unions may be experts all right - perhaps expertsin organizing and making promises and in getting partof your paychecks, but their record does not show thatthey're experts in keeping candy plants open.Ifind and conclude that by the above language theCompany did not threaten to close the Montrose plant inthe event the employees selected the Union as theircollective-bargaining representative and neither violatedthe Act nor committed misconduct warranting the settingaside of the election. I shall recommend that those portionsof the complaint (paragraph V (c))_ and objections soalleging be dismissed and overruled. ,3.The alleged June 11 wage increase promiseand request to dissuade union supportersEmployee Susann Latta testified that in the weekpreceding the election (the election was held June 14), shetalked to Rolff in the plant; asked Rolff why she had notreceived her 120-day increase 14 and that Rolff replied shehad already received that increase.15 Latta testified shethen asked Rolff if she would receive another raise if theUnion was voted out and Rolff replied in the affirmative.She testified Rolff then stated things would be much nicerat the plant if there wasn't any union and asked her to talkto the other girls and explain to them that if they had aunion, they would have to pay union dues and attendunion meetingsin Denver.16Rolff testified that Latta sent word she wanted to talkwith him privately; that he agreed to talk to her andconversed ' with her at the offices of Allen McKie.17 Rolfftestified that Latta stated there was talk in her area that ifthe Union won, the election, the Union would be able tocontrol the hire and fire of employees; and that anothergirl on her, production line said if the Union was voted in,of 1974. Lattawas hired in December1973 at $1.90; the Companyincreasedher wageto $2 inthe springof 1974 to comply withthe'new mmunum.16The Unionwas based in Denver.17TheMontrose plant manager and an admitted supervisor and agent ofthe Company acting on its behalf at alltimes pertinent. 450DECISIONSOF NATIONALLABOR RELATIONS BOARDshe would become the stewardess and might cause Latta'sdischargeif Lattadid not change her position regarding theUnion.Rolff testified he replied to Latta's statement byassuring her what she had heard was not correct, the Unionwould not be able to affect the hire or fire of employees.He testified he at no time discussed wages withLatta andnever made the statements attributedto him by Latta withregard to things being nicer at the plant if there wasn't anyunion and asking Latta to talk to other employees and tellthem they would haveto payunion dues and attend unionmeetings at Denverif theyvoted forthe Union.Based on my observationof Latta andRolff whiletestifying, andLatta's discredited testimony concerning heralleged reading of a booklet in December 1973 which wasnot,distributed untilMarch1974, Icredit Rolff's testimo-ny:I therefore find that on June 11 Rolff did not promiseLatta a wage.increase if the Union were rejected and didnot request Latta to persuade other employees not tosupport the Union.I shall recommend that paragraphsV(e) and(f)of the complaint and related objections soalleging be dismissed and overruled.4.The alleged June 12 promise of a wageincrease and other'benefits and request to dissuadeunion supportersEmployee Yvonne Jackson testified she had a conversa-tion withRolffin the presence of Smith at approximately11 p.m: in the lunchroom at the plant.She stated she askedRolff if the employees would get the(6-month)raises duethem;Rolff replied, the employees'would receive them afterthe union question was settled;she asked if there would beinsurance benefits and Rolff replied he could not promiseanything but he couldsay ithad given insurance benefitsin other plants;Rolff then asked her if she knew otheremployees who had questions about the Union; she repliedshe did,she knew several girls who were for the Union whohad questions;and Rolff then asked herto tryto "opentheir eyes."Rolff testified he gave a speech to each shift at the planton June 12,,including the night shift; he gave the night-shift speech at the lunchroom prior to 11 p.m. and that,aftercompletion of his speech,'Jackson'ssupervisoradvised' him Jackson had a number of questions to ask andhe approached Jackson to answer them.Rolff testified onhis approach Jackson stated she had received contradicto-ry information from the 'Company and the Union andproduced a written list of questions;in view of this, Rolffvisualized the discussion would take some time and involvemany issues,and called over Smith to participate in thediscussion.Rolff, testified that after Smith arrived,Jacksonstated the Union promised to obtain a contract in 2 weeks- promised to 'secure an immediate 30-percent wageincrease=promised to secure the Union's health plan,which included a dental program,and asked for theCompany'sposition.Rolff stated that Smith replied,stating itwas bound to take longer than 2 weeks tonegotiate a contract,since it would be an initial contract,and this promise, plus the promise of an immediate 30-percent increase, was an example of how union businessagentsmade promises they could not deliver; and Smiththen stated any insurance plan would have to be negotiatedand paid for by the Company:Smith testified he became concerned at the length andtypeof the questions which Jackson asked, fearingentrapment, and prepared a memorandum immediatelyafter the discussion setting out the questions asked byJackson and the answers he and Rolff supplied (Resp. Exh.6).Smith's testimony that the memorandum accuratelyrecorded the exchanges was not rebutted.The memorandum confirms Smith and Rolfes testimonythat Jackson stated a union representative (Mangone) toldher the Company's- Kansas City plant closed,because itfailed tomeet public health standards and they repliedwith a denial accompanied by a statement that the allegedMangone, comment was slanderous, asked Jackson if shewould testify to such a statement being made by the Unionunder oath in court, to which Jackson replied she would.Smith and Rolff and the memo confirm that Jacksonbrought up the 6-month increase issue, stating the Unionmade the' claim the Company would be forced to pay thatincrease retroactively, towhich' they replied' with anexplanation of the change in Federal minimum wage law,which necessitated their increasing all those at the plant'sminimum rate of $1.90 to $2, followed by an explanationthat the Company considered this 10-cent increase as asubstitute for, and acceleration of, the 6-month increase.18Rolff denied asking Jackson at, any time ,to talk to otheremployees, and ,persuade them not to support the Union,denied he told Jackson she or other, employees wouldreceive a raise if the Union was rejected by the employees.Rolff confirmed Jackson's testimony she asked for anadditional raise, but stated (and Smith and the memoconfirmed) that he and Smith directed Jackson's, attentionto the NLRB election, notice posted nearby and advisedher prevailing labor law prevented the Company frommaking any promises to employees concerning economicbenefits while the preelection campaign, was in progress.The mutually corroborative testimony of Rolff andSmith, as supported by Smith's, written memorandum,persuades me .to credit their testimony and to reject anytestimony by Jackson to the contrary.I therefore find that neither Rolff nor Smith, at any timeduring the conversation with Jackson on June 12,'ipromised,her that she and/or other employees would receive wageincreases or other benefits if the employees rejected theUnion, or asked her to persuade other employees not tosupport the Union. I shall recommend that those portionsof the complaint (paragraphs V(g) and (h)) and relatedobjections so alleging be dismissed and overruled.'D.AllenMcKieThe complaint and related objection allege that on orabout June 11, McKie sent a letter to employees threaten-ing to close the Montrose plant if they selected the Unionas their collective-bargaining representative.isThe plant went into production in December 1973 and most$2 per hour in the spring of 1974, when the new minimum became effective,employeeswereinexperienced and hired at the minimum rate; they receivedprior to the date they completed 6 months of employment. RUSSELL STOVER CANDIES, INC.451The letter reads as follows: "June 11, 1974Dear Fellow Employee:Friday will be election day at our plant. There hasbeen muchtalk about this election, but now the talkingis over and I would like to express my thanks to you forthe cooperation you have given us during this unioncampaign.When you vote on Friday, only your conscience andyour good judgment should be your guides. In the pastfew weekswe have shared our thoughts with you inseveral groupmeetings.Last week Mr. Ward and Mr.Newell were here and talked with you. Neil Rolff and Ihave also talked with you and we have all attempted totell you as frankly and sincerely as possible, about ourviews on havinga union inthis plant.I hope you will remember what we have said to youwith respect to the large number of employees withseveral years of service at our other plants. The factthat these employees have remained in our employ formany years and have rejected the union time and timeagain certainlysays a great deal about our ability totreat ouremployees fairly. You should also rememberour requestthat you give us a chance to get this plantstarted.We honestly think that this union would onlyadd to our problems at this time and would not be goodfor either our employees or the company.You can't get any guarantee from the union aboutanything, with one exception, - and that is that theunion willwantyou to pay dues each and every month.With respecttowages,don't be fooled with compan-sonswithhighly, automated plants,- with manymachinesand few employees, - making hard candy.The decision is up to you. The only way you can geta fair resultin this election is to VOTE and to VOTEthe wayyoufeel,- not, the way some fellow employeemight wantyou to vote. Remember, it isyourjob thatmay be affected by having a union in this plant - andit isyourfamily that is dependent upon your pay check.We have been completely fair and honest with you inthis electioncampaign and we sincerely hope you willreach the right decision.The date to vote is Friday June 14, 1974. The votingtimes are7:00 A.M. - 9:00 A.M. and 4:30 P.M. - 5:30P.M. You may vote ateitherof these -two periodsprovided you are eligible to vote.We strongly urge you to vote [NO ] on election day.Yours very truly,It is argued that the foregoing language was an impliedthreat to close the plant if the employees selected theUnion as their collective-bargaining representative.Ifind and conclude that the quoted language, in thecontext of a vigorous preelection campaign waged both bythe Union and by the Company, was an exercise of theCompany's right of free comment under Section 8(c) of theAct. I shall recommend those portions of the complaint[para.V(d)] and objections based- on the above languagebe dismissed and overruled.E.Vernon SharonIt is alleged in the complaint and a related objection thaton or about May 15, Sharon told an employee he could notreceive a promised wage increase, because the Companycould not give any raises during the preelection campaign.Employee John Harris testified that 2 weeks after hisDecember 10, 1973, hire, he asked Sharon how increaseswere granted and Sharon replied he would receive a 10-cent increase after 6 months on the job. Harris testified heagain approached Sharon in May and asked him why hehadn't received his 10-cent increase and Sharon replied itwas unlawful for the Company to give him the increasebecause of the pending election.Harris conceded in cross-examination he received a 10-cent increase in January and another 10-cent increase inFebruary based on merit."Sharon testified he did not recall ever having the allegedMay conversation with Harris. The Company's publishedwage scales indicate the automatic adjustment for Harris'job (candymaker) after 6 months was a15-centadjustment.As noted heretofore, Harris conceded he received20 centsin wage increases prior to the completion of 6 months ofemployment. All the management witnesses and documen-tary evidence established that it was company policy tocredit any increases granted prior to the date an automaticincrease was due against such increase (see findings undersec. G, below).In view of the implausibility of Harris' testimony thatSharon told him he would receive a 10-cent increase after 6months when 15 cents was published in the Company'swage schedules as the requisite step rate for Harris' jobafter 6 months' service and Harris' unreliable testimonyrecited heretofore (concerning his receipt of a booklet inDecember 1973 which was not distributed until March1974) and his admitted receipt of 20 cents in increases priorto his completion of 6 months of service, I discredit Harris'testimony concerning his May conversation and find it didnot occur. I shall recommend that those portions, of, thecomplaint [para. V(1)] and related objections so alleging bedismissed and overruled./s/ Allen W. McKieAllenW. McKieThe following language contained in the letter is reliedon as the alleged threat: "It is your job that may beaffected by having a union in this plant - and it is yourfamily that is dependent upon your paycheck."F.Louis L.WardThe complaint and related objections allege that on orabout June 12 Louis L. Ward, the Company's president,19promised employees wage increases if they did not selectthe Union as their collective-bargaining representative andinformed them employees at the Company's other plantshad received a wage increase to compensate for inflation19An adnutted supervisor and agentof the Companyacting onits behalfat all times pertment. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDbut the Company could not give them a correspondingincrease, because of the union campaign, and on June 13interrogated an employee about her union membershipactivities and views.1.The alleged promiseEmployees Gary,Bergerello, Lawrence Bementos, Ray-mond Sparr, Josephine Suchor, and Margaret Bacatestified thatWard gave a speech to employees on June 12- 2 days before the election - and that, in the course ofthe speech, he said employees at the Company's otherplants and the supervisors at the Montrose plant hadreceived pay increases and that pay increases would havebeen granted at Montrose except for the umon election;theMontrose employees could or would not receive payraises until after the union campaign was settled but wouldreceive raises thereafter; the Company could not giveautomatic step increases after 6 months of service becausethe plant was just getting started and the Union wasinterfering.'Two of the employees (Bergerello and Baca) testifiedthat in answer to questions after completion of his speech,Ward stated in one instance' the Company could not giveincreases at theMontrose' plant prior to the electionbecause it was unlawful to do so, and in a second instance(with reference to a question about the first step increase)failed to give an intelligible answer.Ward testified he was in New Orleans on June 12 andnot at Montrose at any time on that date. He stated histestimony was supported by 'the log in the company plane.Rolff and Setzer corroborated Ward on this.It is undisputed that Ward made a speech to employeeson all three shifts on June 6-7 and that he read that speechfrom' a printed document.20 The document Ward read wasintroduced into evidence.The document discloses that Ward discussed wages andbenefits butnot in specifics.After stating he was aware ofthe effect of inflation and the employees' interest in wagesdue thereto, he stated he had been advised by counsel thathe could not make any promises of adjustments therein,and therefore would limit himself to a general statement ofthe Company's wage policies. He then proceeded to statethat, as most of the employees knew, the Company ,had awage progression schedule based on length of service foreach job with a ceiling thereon; the Company made ageneral wage adjustment once annually; the last generaladjustmentwas made in November 1973; and wageadjustments other than the once-annual adjustment weremade only' if local market conditions warranted a change.Ward and Smith testified that Baca raised a' questionconcerning the first step increase (after the' first 6 monthsof service) after Ward completed, his speech; Ward referredthe question to Smith; Smith stated that the Companyadjusted all rates below $2 to $2 on April 29 to complywith a new Federal minimum wage of $2 as of May 1; theCompany treated this as the requisite step increase forthose employees whose wages were so adjusted; and it wascompany policy not to make any additional adjustmentsduring the preelection campaign.I credit the testimony of Ward, Smith, and Selzer thatWard gave a speech on June 6 and 7 and not on June 12;he did not depart from the text of the document introducedin evidence purporting to contain his remarks; the onlyreference he made to wages at the Company's other plantswas to state they:had been generally adjusted in, November1973 and the Company followed the practice of makinggeneral adjustments annually,, unless conditions in locallabormarketswarranted;he specifically advised theemployees he could not promise any changes in wages orother economic benefits at Montrose during the preelec-tion, period; the only reference, to the first step increaseswas Smith's response to Baca's question, wherein Smithexplained that most employees received a W -cent wageadjustment in the spring of 1974 to comply with a changein the Federal minimum wage laws, that, this constitutedtheirfirststep increase, and that the Company wasrefraining from making any other adjustments during thepreelection periodOn the basis of the foregoing, I find and conclude thatWard did not on June, 1'2; as alleged in the complaint andrelated objections, promise employees wage increases ifthey did not select the Union as their collective-bargainingrepresentative or tell them employees at other companyplants had received wage increases to compensate them forinflation but the Company could not grant a correspondingwage increase at Montrose because of the union campaign.I shall recommend that those portions of the complaint[para.V(i) and (m)] and related objections be dismissedand overruled.2.The alleged interrogationEmployee Susann Latta testified that on June 13 (the daybefore the election), she stopped Ward and asked if theMcKie letter was 'intended as a threat; Ward replied it wasnot;Ward asked her if she was for or against the Union;and she refused to answer.Ward testified he had no recollection of Latta or havingany conversation with her and denied he ever asked anyemployee whether he or she was for or against the Union;on occasions in the past when employees have volunteeredtheir union views, he has always replied that was theirdecision to make.On the basis of my observation of Ward and Latta whiletestifying and the improbability that Ward, who was wellaware of the limitations on a company representative facedwith a umon campaign, would ask such a question, I creditWard's denial that he questioned Latta concerning herviews about union representation.Ithereforefind that Ward ^ did not interrogate anemployee on June 13 about his or her union membership,activities,and desires. I shall recommend that thoseportions of the complaint [para. V(j)] and related objec-tions so alleging be dismissed and overruled.G.The Wage Increase IssueThe complaint and related objection allege the Companyviolated Section 8(a)(1) and (3) of the Act and committedmisconduct affecting the election by withholding wage20 Selzer testified he followed the document as Ward gave the speechand Ward did not deviate from the text. RUSSELL STOVER CANDIES, INC.453increasesfrom the Montrose employees between the datethe Union's petition for an election was filed and the dateof the election.The wage progression schedule adopted by the Companyeffective with the commencement of production at Mont-rose (December 1, 1973) was patterned on the wageschedulesthen in effect at the Marion (South Carolina)and Clarkesville (Virginia) plants of the Company.There were 18 classifications established, with two of the18 incentiveclassifications (Packer and Dipper).Nine of the classifications had a beginning rate of $1.90per hour; one of $1.95 per hour; three of $2 per hour; andfive of $2.25 per hour. The progression schedule providedfor automaticincreaseseach 6-months to a maximumranging from$2.05 to $3 per hour, with a maximumprogressionperiod of 2-1/2 years.Only one wage change in the progression schedule wasmade betweenDecember 1, 1973, and August 4, 1974; onApril 29 thenineclassifications with a starting rate of $1.90per hour and thesingleclassification with a starting rate of$1.95 per hourwere increasedto $2 per hour, therebyestablishing a wage progressionschedule with 13 classifica-tions at a startingrate of $2 per hour and five classifica-tions at a startingrate of $2.25 per hour. No change wasmade in any of thestep ratesor any of the maximum ratesat the timeof the April 29 adjustment. That adjustmentwas made toconform with a change in the Federalminimum wagelaws which required a nunimum of $2 perhour effective May 1.At the Company's other four plants, similar adjustmentsweremade in ratesbelow $2 per hour. Additionally,however, at the plants other than Montrose, changes weremade inthe step rates to conform with the increase in theminimum rates.No changes were made in the maximumrates at any of the five plants, including Montrose, withone exception(for one rate at two plants, where a 5-centincrease was made).On August4 a generaladjustment in all rates, includingminimums,maximums,and steps, was made at all fiveplants.At thistime, the rates at the Montrose plant wereconformedto the rates at the Marion and Clarkesvilleplants.PresidentWardgavetestimony (which is credited) that itwas decided not tomakeany increases in the step rates attheMontroseplant at the time the mimmums werechanged(April 29) to avoid any charge that the Companyincreased such ratesduring the preelection period in orderto influencethe election.It isundisputed that Ward's decision not to increase anyrates otherthan the Federally mandated increase in theminimum rateswas carried out.All the witnesses who testified concerning the firstautomatic 6-month increaseeither received that increase atthe appropriate date (after 6 months of employ) or receiveditat an earlier date, either due to merit (Harris) or thechange in theFederal minimum rate (Latta and Baca).WhileBerrientostestified he did not receive a 6-monthincrease,there isundisputed evidence he was hired prior tothe December1, 1973, opening of the plant for productionas a maintenanceman at the minimum rate of $2.25 perhour; that in November 1973, he transferred to the positionof warehouseman, which had a minimum rite of $2; thatthe 6-month step rate for warehouseman was $2.15 and the1-year step rate was $2.35; that when he complained overnot receiving a step increase after 6 months of service,Setzer and McKie informed him he would receive a 10-centincrease to $2.35 when he completedd year of service,sincehe was already above the 6-month step rate for warehouse-man.Similarly, Span's testimony that he did not receive therequisite increase (he started as a warehouseman at $2 andreceived $2.15 after 60 days' employ) is refuted byundisputed testimony that Setzer told him after 120 days,when he asked for another 10-centincrease, that he wasalready receiving the 6-month step rate for his job andwould not be entitled to another increase (to $2.35) until hecompleted 1 year of service.On the basis of the foregoing, I find and conclude thatthe General Counsel failed to meet his burden of provingthat the Company withheld any step increases for theMontrose employees between the time the Union filed itspetition for certification and the date of the election. I shallrecommend that thosesectionsof the complaint [para.V(1)] and related objectionsso allegingbe dismissed andoverruled.H.The Unitand the Union'sRepresentativeStatusOn May 21 the Regional Director for Region 27 issuedhisDecision and Direction of Election in Case 27-RC-4748 finding:All regular full and part-time production, maintenance,sanitation, shipping and receiving and sales employeesemployed at the Employer's Montrose, Colorado,plant; excluding office clericals, guards, truckdrivers,professionalemployees, laboratory technicians andsupervisors, as defined in the Actconstituted a unit of the Company's employees appropriatefor purposes of collective bargaining within the meaning ofSection 9(b) of the Act, and I so find.On June 14 a representative of the Regional Director forRegion 27 issued a tally of ballots certifying that ofapproximately 245 eligible voters in the above unit, 234cast valid votes; that 133 of those votes were cast againstthe Union and 101 votes were cast for the Union, with the7 challenged ballots insufficient to affect the results of theelection. On the basis of this tally, I find that on June 14 amajority of the eligible employees within the unit castballots against representation by the Union.CONCLUSIONS OF LAW1.The Companyat all times pertinent was an employerengaged in commerce in a business affecting commerceand the Union was a labor organization,as those terms aredefinedin Section2(2), (5), (6), and (7) of the Act.2.At alltimes pertinent,Setzer,Rolff,McKie, Sharon,and Ward were supervisors and agentsof the Companyacting on its behalf. 454DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The following employees of the Company constitutea unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All regular full and part-time production, maintenance,sanitation, shipping and receiving and sales employeesemployed at the Employer's Montrose, Colorado,plant; excluding office clericals, guards, truckdrivers,professional employees, laboratory technicians andsupervisors, as defined in the Act.4.On June 14 a majority of the Company's employeesin the aforesaid unit cast ballots against representation bythe Union.5.The Company did not commit any unfair laborpractices as alleged in the complaintissued inCase 27-CA-4163.6.The Union's June 18 objections to company conductallegedly affecting the election are without merit.'THE REMEDYHaving found that the Company did not engage in unfairlabor practices in violation of Section 8(a)'(1) and (3) of theAct or in misconduct warranting the setting aside of theelection,Ishallrecommend that the complaint bedismissed, the objections to the election overruled, and acertification of the election results issue.[Recommended Order for dismissal "omitted from publi-cation.]